NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARMANDO LOPEZ BAENA; ROSA                       No.    15-70452
MARIA RAMIREZ,
                                                Agency Nos.       A095-602-542
                Petitioners,                                      A095-602-543

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Armando Lopez Baena and Rosa Maria Ramirez, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and deny the petition for

review.

      Petitioners do not raise, and have therefore waived, any challenge to the

BIA’s determination that they did not establish changed country conditions in

Mexico and the BIA’s decision not to reopen proceedings sua sponte. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079–80 (9th Cir. 2013) (issues not specifically

raised and argued in a party’s opening brief are waived).

      The BIA did not abuse its discretion in denying Petitioners’ motion to

reopen as untimely, where they failed to qualify for any exception to the filing

deadline. See 8 C.F.R. § 1003.2(c)(2)–(3).

      As stated in the court’s May 8, 2015 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                    15-70452